Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00669-CR

                                          April Brook BISHOP,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CR12051
                               Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 14, 2016

DISMISSED FOR LACK OF JURISDICTION

           April Brook Bishop attempts to appeal from the trial court’s judgment revoking her

community supervision. We dismiss for lack of jurisdiction.

           In a criminal case, a defendant’s notice of appeal is due within thirty days after sentence is

imposed in open court or the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). The

deadline to file a notice of appeal is extended to ninety days after the sentence is imposed if the

defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a)(2). The time for filing a notice

of appeal may be further extended if, within fifteen days of the deadline for filing the notice of
                                                                                      04-16-00669-CR


appeal, the defendant files a notice of appeal and a motion complying with Rule 10.5(b). TEX. R.

APP. P. 26.3.

       Here, the trial court revoked Bishop’s community supervision and imposed sentence on

August 17, 2016. Because Bishop did not file a motion for new trial, the latest possible date for

her to have filed a timely notice of appeal was September 16, 2016. See TEX. R. APP. P. 26.2(a).

However, Bishop did not file a notice of appeal until October 5, 2016. Furthermore, Bishop did

not file a motion for extension of time to file a notice of appeal. See TEX. R. APP. P. 26.3.

       On November 9, 2016, Bishop filed a motion for leave to file a late notice of appeal asking

us to grant her leave to file a late notice of appeal. We do not have the authority to grant such

leave, as we lack jurisdiction over an appeal of a criminal conviction in the absence of a timely,

written notice of appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

       We ordered Bishop to show cause why this appeal should not be dismissed for lack of

jurisdiction. Bishop did not respond. We dismiss this appeal for lack of jurisdiction.

                                                  PER CURIAM

Do not publish




                                                 -2-